 



 



Corporate Capital Trust II 8-K [cctii-8k_040518.htm]

Exhibit 10.1 

 

INVESTMENT ADVISORY AGREEMENT
BETWEEN
FS/KKR ADVISOR, LLC
AND
CORPORATE CAPITAL TRUST II

 

This Investment Advisory Agreement (this “Agreement”) is made this 9th day of
April, 2018, by and among FS/KKR ADVISOR, LLC, a Delaware limited liability
company (the “Adviser”) and CORPORATE CAPITAL TRUST II, a Delaware statutory
trust (the “Company”).

 

WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be treated as a business development company (“BDC”)
under the Investment Company Act of 1940, as amended (together with the rules
promulgated thereunder, the “1940 Act”);

 

WHEREAS, the Adviser is a newly registered investment adviser under the
Investment Advisers Act of 1940, as amended (together with the rules promulgated
thereunder, the “Advisers Act”);

 

WHEREAS, the Company desires to retain the Adviser to provide investment
advisory services to the Company in the manner and on the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Adviser is willing to provide investment advisory services to the
Company in the manner and on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Adviser hereby
agree as follows:

 

1.Duties of the Adviser.

 

(a)          Retention of Adviser. The Company hereby appoints the Adviser to
act as the investment adviser to the Company and to manage the investment and
reinvestment of the assets of the Company, subject to the supervision of the
board of trustees of the Company (the “Board of Trustees”), for the period and
upon the terms herein set forth in accordance with:

 

(i)the investment objective, policies and restrictions that are set forth in the
Company’s filings with the Securities and Exchange Commission (the “SEC”), as
supplemented, amended or superseded from time to time;

 

(ii)during the term of this Agreement, all other applicable federal and state
laws, rules and regulations, and the Company’s Second Amended and Restated
Declaration of Trust, as further amended from time to time (“Declaration of
Trust”);

 

(iii)such investment policies, directives, regulatory restrictions as the
Company may from time to time establish or issue and communicate to the Adviser
in writing; and

 



 

 

 

(iv)the Company’s compliance policies and procedures as applicable to the
Adviser and as administered by the Company’s chief compliance officer.

 

(b)          Responsibilities of Adviser. Without limiting the generality of the
foregoing, the Adviser shall during the term and subject to the provisions of
this Agreement:

 

(i)determine the composition and allocation of the Company’s investment
portfolio, the nature and timing of any changes therein and the manner of
implementing such changes;

 

(ii)identify, evaluate and negotiate the structure of the investments made by
the Company;

 

(iii)perform due diligence on prospective portfolio companies;

 

(iv)execute, close, service and monitor the Company’s investments;

 

(v)determine the securities and other assets that the Company shall purchase,
retain, or sell;

 

(vi)provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds; and

 

(vii)to the extent permitted under the 1940 Act and the Advisers Act, on the
Company’s behalf, and in coordination with any Sub-Adviser (as defined below)
and any administrator, provide significant managerial assistance to those
portfolio companies to which the Company is required to provide such assistance
under the 1940 Act, including utilizing appropriate personnel of the Adviser to,
among other things, monitor the operations of the Company’s portfolio companies,
participate in board and management meetings, consult with and advise officers
of portfolio companies and provide other organizational and financial
consultation.

 

(c)          Power and Authority. To facilitate the Adviser’s performance of
these undertakings, but subject to the restrictions contained herein, the
Company hereby delegates to the Adviser (which power and authority may be
delegated by the Adviser to one or more Sub-Advisers), and the Adviser hereby
accepts, the power and authority to act on behalf of the Company to effectuate
investment decisions for the Company, including the negotiation, execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to acquire debt or other financing (or to
refinance existing debt or other financing), the Adviser shall use commercially
reasonable efforts to arrange for such financing on the Company’s behalf,
subject to the oversight and approval of the Board of Trustees. If it is
necessary for the Adviser to make investments on behalf of the Company through a
special purpose vehicle, the Adviser shall have authority to create, or arrange
for the creation of, such special purpose vehicle and to make investments
through such special purpose vehicle in accordance with applicable law. The
Company also grants to the Adviser power and authority to engage in all
activities and transactions (and anything incidental thereto) that the Adviser
deems appropriate, necessary or advisable to carry out its duties pursuant to
this Agreement.

 



2 

 

 

(d)          Acceptance of Appointment. The Adviser hereby accepts such
appointment and agrees during the term hereof to render the services described
herein for the compensation provided herein, subject to the limitations
contained herein.

 

(e)          Sub-Advisers. The Adviser is hereby authorized to enter into one or
more sub-advisory agreements (each a “Sub-Advisory Agreement”) with other
investment advisers (each a “Sub-Adviser”) pursuant to which the Adviser may
obtain the services of the Sub-Adviser(s) to assist the Adviser in fulfilling
its responsibilities hereunder, subject to the oversight of the Adviser and/or
the Company, with the scope of such services and oversight to be set forth in
each Sub-Advisory Agreement.

 

(i)The Adviser, and not the Company, shall be responsible for any compensation
payable to any Sub-Adviser; provided, however, that the Adviser shall have the
right to direct the Company to pay directly any Sub-Adviser the amounts due and
payable to such Sub-Adviser from the fees and expenses otherwise payable to the
Adviser under this Agreement.

 

(ii)Any Sub-Advisory Agreement entered into by the Adviser shall be in
accordance with the requirements of the 1940 Act and the Advisers Act, including
the requirements of the 1940 Act relating to Board of Trustees and Company
shareholder approval thereunder, and other applicable federal and state law.

 

(iii)Any Sub-Adviser shall be subject to the same fiduciary duties as are
imposed on the Adviser pursuant to this Agreement, the 1940 Act and the Advisers
Act, as well as other applicable federal and state law.

 

(f)           Independent Contractor Status. The Adviser shall, for all purposes
herein provided, be deemed to be an independent contractor and, except as
expressly provided or authorized herein, shall have no authority to act for or
represent the Company in any way or otherwise be deemed an agent of the Company.

 

(g)          Record Retention. Subject to review by and the overall control of
the Board of Trustees, the Adviser shall maintain and keep all books, accounts
and other records of the Adviser that relate to activities performed by the
Adviser hereunder as required under the 1940 Act and the Advisers Act. The
Adviser agrees that all records that it maintains and keeps for the Company
shall at all times remain the property of the Company, shall be readily
accessible during normal business hours, and shall be promptly surrendered to
the Company upon the termination of this Agreement or otherwise on written
request by the Company. The Adviser further agrees that the records that it
maintains and keeps for the Company shall be preserved in the manner and for the
periods prescribed by the 1940 Act, unless any such records are earlier
surrendered as provided above. The Adviser shall have the right to retain
copies, or originals where required by Rule 204-2 promulgated under the Advisers
Act, of such records to the extent required by applicable law. The Adviser shall
maintain records of the locations where books, accounts and records are
maintained among the persons and entities providing services directly or
indirectly to the Adviser or the Company.

 



3 

 

 

2.Expenses Payable by the Company.

 

(a)       Adviser Personnel. Other than as set forth in Section 2(b)(iii), all
investment personnel of the Adviser, when and to the extent engaged in providing
investment advisory services and managerial assistance hereunder, and the
compensation and routine overhead expenses of such personnel allocable to such
services, shall be provided and paid for by the Adviser and not by the Company.

 

(b)       Company’s Costs. Subject to the limitations on expense reimbursement
of the Adviser as set forth in Sections 2(a) and 2(c), the Company, either
directly or through reimbursement to the Adviser, shall bear all costs and
expenses of its investment operations and its investment transactions, including
costs and expenses relating to:

 

(i)the making of investments, including third party fees and expenses with
respect to or associated with identifying, negotiating, evaluating, including
due diligence, and investing in, portfolio companies and securities;

 

(ii)monitoring investments, including expenses and fees payable to third parties
with respect to performance, operational and legal review and compliance and
investment oversight and reporting;

 

(iii)direct costs associated with managerial assistance provided or otherwise
made available to the Company’s portfolio companies;

 

(iv)valuing investments, including expenses and fees payable to third parties
with respect to the valuation of the Company’s investments;

 

(v)liquidating investments, including expenses and fees payable to third parties
in connection with identifying and evaluating purchasers, and negotiating and
finalizing terms of liquidation; and

 

(vi)portfolio expenses, including expenses and fees associated with the holding
of or investment in the portfolio company or security.

 

(c)          Portfolio Company Compensation. In certain circumstances the
Adviser, any Sub-Adviser or any of their respective Affiliates, may receive
compensation from a portfolio company in connection with the Company’s
investment in such portfolio company. Any compensation received by the Adviser,
Sub-Adviser or any of their respective Affiliates, attributable to the Company’s
investment in any portfolio company, in excess of any of the limitations in, or
exemptions granted from, the 1940 Act, any interpretation thereof by the staff
of the SEC, or the conditions set forth in any exemptive relief granted to the
Adviser, any Sub-Adviser or the Company by the SEC, shall be delivered promptly
to the Company and the Company will retain such excess compensation for the
benefit of its shareholders, subject to (i) applicable law and (ii) maintaining
the Company’s compliance with Subchapter M of the Internal Revenue Code of 1986,
as amended.

 



4 

 

 

(d)         Reimbursement of Organization and Offering Expenses.

 

(i)The Company shall be obligated to reimburse the Adviser for all current
Organization and Offering Expenses, as defined in the Declaration of Trust, and
all prior Organization and Offering Expenses actually paid by, or incurred on
behalf of, the Adviser and not already reimbursed by the Company (the
“Reimbursable O & O Expenses”) as follows:

 

(a)For the aggregate gross proceeds from the sale of the Company’s securities
(the “Offering Proceeds”) in the initial amount of $2,250,000, the Company shall
reimburse the applicable party for such Reimbursable O & O Expenses up to a
maximum of $112,500 under this Agreement.

 

(b)After the Offering Proceeds exceed $2,250,000, then the Company shall
reimburse the applicable party for such Reimbursable O & O Expenses to the
extent that the Reimbursable O & O Expenses, together with all prior
Organization and Offering Expenses for which the applicable parties have
received reimbursement, do not exceed an amount greater than 1.5% of the
Offering Proceeds. The Adviser shall be responsible for the payment of the
Organization and Offering Expenses to the extent they exceed 1.5% of the
Offering Proceeds, without recourse against or reimbursement by the Company. The
Adviser agrees that it will not seek reimbursement from the Company for
Organization and Offering Expenses in excess of 1.5% of the Offering Proceeds to
which the Registration Statement on Form N-2 as declared effective by the SEC
relates.

 

(c)The Company acknowledges that it shall be responsible to ensure that any
reimbursement to any person for deferred Organization and Offering Expenses,
including any interest thereon, if any, shall not exceed the 18% limitation on
Front End Fees (as defined and set forth in the Declaration of Trust),
regardless of the source of payment.

 

(ii)No later than five business days following the beginning of each month, the
Adviser shall prepare a reasonably detailed statement documenting the
Reimbursable O & O Expenses incurred during the immediately preceding month and
the calculation of the reimbursement thereof and shall deliver such statement to
the Company’s administrator prior to full reimbursement. Such statement shall
also include instructions from the Adviser with respect to its election to defer
any portion of such reimbursement. The Adviser, by written instruction to the
Company’s administrator in accordance with paragraph (iii) or (iv) of this
Section 2(d), shall have the right to elect to waive or defer all or a portion
of the reimbursement of the Reimbursable O & O Expenses that would otherwise be
payable to it. Any such reimbursement which the Adviser has not elected to waive
or defer shall be made in cash within thirty (30) calendar days following the
Adviser’s delivery to the Company of such statement;

 



5 

 

 

(iii)Waiver of reimbursement of Reimbursable O & O Expenses - No later than five
business days following the beginning of each month, the Adviser shall notify
the Company’s administrator in writing that it is electing to waive a portion or
all of the reimbursement of the Reimbursable O & O Expenses that it would
otherwise be payable to it;

 

(iv)Deferral of reimbursement of Reimbursable O & O Expenses - Any portion of a
reimbursement of the Reimbursable O & O Expenses otherwise payable to the
Adviser and not paid over to the Adviser with respect to any month pursuant to a
deferral election made by the Adviser under this paragraph shall be so deferred
without interest and may be paid over on any specified later date as the Adviser
may determine. If the Adviser so determines to have such deferred reimbursements
paid over on such specified date, it shall provide the Company’s administrator
with written notice of such determination at least thirty (30) days, but no more
than sixty (60) days, prior to such specified date.

 

3.Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a management fee (“Management
Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set forth. Any of
the fees payable to the Adviser under this Agreement for any partial month or
calendar quarter shall be appropriately prorated. The fees payable to the
Adviser as set forth in this Agreement shall be calculated using a detailed
calculation policy and procedures approved by the Adviser and the Board of
Trustees, including a majority of the Company’s trustees who are not parties to
this Agreement or “interested persons” (as such term is defined in Section
2(a)(19) of the 1940 Act) of any such party (“Independent Trustees”), and shall
be consistent with the calculation of such fees as set forth in this Section.
Modifications of the detailed calculation policy and procedures may be approved
by both the Adviser and the Board of Trustees, including a majority of the
Independent Trustees, without requiring shareholder approval, provided the
modifications do not increase the Management Fee or Incentive Fee.

 

For purposes of computing Incentive Fee, the detailed calculation policy and
procedures will look through derivatives or swaps, as if the Company owned the
assets directly.

 

(a)          Management Fee. The Management Fee is calculated at an annual rate
of 1.5% of the Company’s average gross assets, is payable monthly in arrears and
is calculated based on the average value of the Company’s gross assets at the
end of the two most recently completed calendar months. The determination of
gross assets will reflect changes in the fair market value of portfolio
investments reflecting both realized and unrealized capital appreciation. For
purposes of computing the Management Fee, cash and cash equivalents are excluded
from the definition of gross assets.

 



6 

 

 

(b)          Incentive Fee.

 

The Incentive Fee is divided into two parts: (1) a subordinated incentive fee on
income, and (2) an incentive fee on capital gains.

 

The subordinated incentive fee on income is earned on pre-incentive fee net
investment income and shall be determined and payable in arrears as of the end
of each calendar quarter during which this Agreement is in effect. In the case
of a liquidation or if this Agreement is terminated, the fee will also become
payable as of the effective date of the event.

 

The subordinated incentive fee on income for each calendar quarter will be
calculated as follows:

 

●     No subordinated incentive fee on income will be payable in any calendar
quarter in which the pre-incentive fee net investment income does not exceed a
quarterly return to shareholders of 1.75% on average adjusted capital (the
“quarterly preferred return.”)

 

●     100% of the pre-incentive fee net investment income, if any, that exceeds
the quarterly preferred return, but is less than or equal to 2.1875% of average
adjusted capital in any quarter, will be payable to the Adviser.

 

●     For any quarter in which pre-incentive fee net investment income exceeds
2.1875% of average adjusted capital, the subordinated incentive fee on income
shall equal 20% of pre-incentive fee net investment income.

 

●     “Pre-incentive fee net investment income” is defined as investment income
and any other income accrued during the calendar quarter, minus operating
expenses for the quarter, including the Management Fee under this Agreement,
expenses payable under this Agreement, and the Administrative Services Agreement
between the Company and the Adviser, any interest expense and dividends paid on
any issued and outstanding preferred stock, but excluding the Incentive Fee
under this Agreement. Pre-incentive fee net investment income does not include
any expense support payments and/or any reimbursement by the Company of expense
support payments (as defined in the Expense Support and Conditional
Reimbursement Agreement) nor any realized capital gains, realized capital losses
or unrealized capital appreciation or depreciation, except for net investment
income associated with derivatives or swaps, as provided herein.

 

●     Adjusted capital is defined as (a) cumulative proceeds generated from
sales of common stock, including proceeds from the distribution reinvestment
plan, net of sales loads (sales commissions and dealer manager fees) and (b)
reduced for (i) distributions paid to shareholders that represent return of
capital on a tax basis and (ii) amounts paid for share repurchases pursuant to
the share repurchase program, if any.

 

The incentive fee on capital gains will be earned on liquidated investments and
shall be determined and payable in arrears as of the end of each calendar year
during which this Agreement is in effect. In the case of a liquidation, or if
this Agreement is terminated, the fee will also become payable as of the
effective date of such event. The annual fee will equal (i) 20% of realized
capital gains on a cumulative basis from inception, net of all realized capital
losses on a cumulative basis from inception and unrealized depreciation, less
(ii) the aggregate amount, if any, previously paid incentive fees on capital
gains.

 



7 

 

 

The incentive fee on capital gains will disregard any net investment income
associated with derivatives or swaps that is treated as capital gains pursuant
to generally accepted accounting principles but included in pre-incentive fee
net investment income for purposes of the calculation of subordinated incentive
fee on income.

 

(c)          Waiver or Deferral of Fees.

 

The Adviser shall have the right to elect to waive or defer all or a portion of
the Management Fee and/or Incentive Fee that would otherwise be paid to it.
Prior to the payment of any fee to the Adviser, the Company shall obtain written
instructions from the Adviser with respect to any waiver or deferral of any
portion of such fees. Any portion of a deferred fee payable to the Adviser and
not paid over to the Adviser with respect to any month, calendar quarter or year
shall be deferred without interest and may be paid over in any such other month
prior to the termination of this Agreement, as the Adviser may determine upon
written notice to the Company.

 

4.Covenant of the Adviser.

 

The Adviser is registered as an investment adviser under the Advisers Act on the
effective date of this Agreement as set forth in Section 10, and shall maintain
such registration, until the expiration or termination of this Agreement. The
Adviser agrees that its activities shall at all times comply in all material
respects with all applicable federal and state laws governing its operations and
investments. The Adviser agrees to observe and comply with applicable provisions
of the code of ethics adopted by the Company pursuant to Rule 17j-1 under the
1940 Act, as such code of ethics may be amended from time to time.

 

5.Brokerage Commissions.

 

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account factors, including
price (including the applicable brokerage commission or dealer spread), size of
order, difficulty of execution, and operational facilities of the firm and the
firm’s risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and is consistent with the Adviser’s duty to seek
the best execution on behalf of the Company. Notwithstanding the foregoing, with
regard to transactions with or for the benefit of the Company, the Adviser may
not pay any commission or receive any rebates or give-ups, nor participate in
any business arrangements which would circumvent this restriction.

 



8 

 

 

6.Other Activities of the Adviser.

 

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including the direct or indirect sponsorship or management of other
investment-based accounts or commingled pools of capital, however structured,
having investment objectives similar to or different from those of the Company,
and nothing in this Agreement shall limit or restrict the right of any officer,
director, shareholder (and their shareholders or members, including the owners
of their shareholders or members), officer or employee of the Adviser to engage
in any other business or to devote his or her time and attention in part to any
other business, whether of a similar or dissimilar nature, or to receive any
fees or compensation in connection therewith (including fees for serving as a
director of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). The Adviser assumes no
responsibility under this Agreement other than to render the services set forth
herein.

 

During the term of this Agreement and for a period of one year following any
termination or nonrenewal of this Agreement for any reason, the Company shall
not, directly or indirectly on behalf of itself or any other person or entity:
(a) solicit the employment of or employ any partners, shareholders, trustees,
officers, employees, consultants and/or associated persons (each, an
“Associate”) of the Adviser, any Sub-Adviser or any of their respective
Affiliates (collectively, “Adviser Persons”) or any person or entity who was an
Associate of an Adviser Person during the one-year period preceding such
proposed solicitation or employment, or (b) induce, persuade or attempt to
induce or persuade the discontinuation of, or in any way interfere or attempt to
interfere with, the relationship between an Adviser Person and any Associate of
such Adviser Person or any person or entity who was an Associate of such Adviser
Person during the one-year period preceding such proposed inducement, persuasion
or interference or attempted inducement, persuasion or interference. The parties
intend that any provision of this Section 6 held invalid, illegal or
unenforceable only in part or degree because of the duration or geographic scope
thereof shall remain in full force to the extent not held invalid, illegal or
unenforceable.

 

For purposes of this Agreement, “Affiliate” or “Affiliated” or any derivation
thereof means with respect to any individual, corporation, partnership, trust,
joint venture, limited liability company or other entity or association
(“Person”): (a) any Person directly or indirectly owning, controlling, or
holding, with the power to vote, 10% or more of the outstanding voting
securities of such other Person; (b) any Person 10% or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such other Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with such other Person; (d)
any executive officer, director, trustee or general partner of such other
Person; or (e) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.

 

7.Responsibility of Dual Trustees, Officers and/or Employees.

 

If any person who is a director, officer, shareholder or employee of the Adviser
is or becomes a trustee, officer, shareholder and/or employee of the Company and
acts as such in any business of the Company, then such trustee, officer,
shareholder and/or employee of the Adviser shall be deemed to be acting in such
capacity solely for the Company, and not as a trustee, officer, shareholder or
employee of the Adviser or under the control or direction of the Adviser, even
if paid by the Adviser.

 



9 

 

 

8.Indemnification.

 

(a)       Indemnification. Subject to Section 9, the Adviser, any Sub-Adviser,
each of their trustees, officers, shareholders or members (and their
shareholders or members, including the owners of their shareholders or members),
agents, employees, controlling persons (as determined under the 1940 Act
(“Controlling Persons”)) and any other person or entity Affiliated with, or
acting on behalf of, the Adviser or Sub-Adviser (each an “Indemnified Party”
and, collectively, the “Indemnified Parties”) shall not be liable to the Company
for any action taken or omitted to be taken by any such Indemnified Party in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the 1940 Act concerning loss resulting from
a breach of fiduciary duty with respect to the receipt of compensation for
services), and the Company shall indemnify, defend and protect the Indemnified
Parties (each of whom shall be deemed a third party beneficiary hereof) and hold
them harmless from and against all losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and amounts reasonably paid in
settlement) (“Losses”) incurred by the Indemnified Parties in or by reason of
any pending, threatened or completed action, suit, investigation or other
proceeding (including an action or suit by or in the right of the Company or its
security holders) arising out of or otherwise based upon the performance of any
of the Indemnified Parties’ duties or obligations under this Agreement, any
Sub-Advisory Agreement, or otherwise as an investment adviser of the Company to
the extent such Losses are not fully reimbursed by insurance and otherwise to
the fullest extent such indemnification would not be inconsistent with the
Declaration of Trust, the 1940 Act, the laws of the State of Delaware and other
applicable law.

 

(b)          Advancement of Funds. The Company shall be permitted to advance
funds to the Indemnified Parties for legal expenses and other costs incurred as
a result of any legal action for which indemnification is being sought only if
all of the following conditions are met:

 

(i)the legal action relates to acts or omissions with respect to the performance
of duties or services on behalf of the Company;

 

(ii)the Indemnified Party provides the Company with written affirmation of the
Indemnified Party’s good faith belief that the Indemnified Party has met the
standard of conduct necessary for indemnification by the Company;

 

(iii)the legal action is initiated by a third party who is not a Company
stockholder, or the legal action is initiated by a Company stockholder and a
court of competent jurisdiction specifically approves such advancement; and

 

(iv)the Indemnified Party undertakes to repay the advanced funds to the Company,
allocated as advanced, together with the applicable legal rate of interest
thereon, in cases in which the Indemnified Party is not found to be entitled to
indemnification pursuant to a final, non-appealable decision of a court of
competent jurisdiction.

 



10 

 

 

(c)          The Adviser shall indemnify the Company, and its Affiliates and
Controlling Persons, for any Losses that the Company or its Affiliates and
Controlling Persons may sustain as a result of the Adviser’s willful
misfeasance, bad faith, gross negligence, reckless disregard of its duties
hereunder or violation of applicable law, including the federal and state
securities laws.

 

9.Limitation on Indemnification.

 

Notwithstanding Section 8(a) to the contrary, nothing contained herein shall
protect or be deemed to protect any of the Indemnified Parties against or
entitle or be deemed to entitle any of the Indemnified Parties to
indemnification in respect of, any Losses to the Company or its security holders
to which the Indemnified Parties would otherwise be subject by reason of willful
misfeasance, bad faith or gross negligence in the performance of the Adviser’s
or Sub-Adviser’s duties or by reason of the reckless disregard of the Adviser’s
or Sub-Adviser’s duties and obligations under this Agreement or any Sub-Advisory
Agreement (to the extent applicable, as the same shall be determined in
accordance with the 1940 Act and any interpretations or guidance by the SEC or
its staff thereunder).

 

In addition, notwithstanding any of the foregoing to the contrary, the
provisions of Section 8 and this Section 9 shall not be construed so as to
provide for the indemnification of any Indemnified Party for any liability
(including liability under federal securities laws which, under certain
circumstances, impose liability even on persons that act in good faith), to the
extent (but only to the extent) that such indemnification would be in violation
of applicable law, but shall be construed so as to effectuate the provisions of
Section 8 and this Section 9 to the fullest extent permitted by law.

 

10.Effectiveness, Duration and Termination of Agreement.

 

(a)           Term and Effectiveness. This Agreement shall become effective as
of the first date written above. Once effective, this Agreement shall remain in
effect for two years, and thereafter shall continue automatically for successive
one-year periods, provided that such continuance is specifically approved at
least annually by: (i) the vote of the Board of Trustees, or by the vote of a
majority of the outstanding voting securities of the Company, and (ii) the vote
of a majority of the Independent Trustees, in accordance with the requirements
of the 1940 Act.

 

(b)          Termination. This Agreement may be terminated at any time, without
the payment of any penalty: (i) by the Company upon 60 days’ prior written
notice to the Adviser upon: (A) the vote of a majority of the outstanding voting
securities of the Company (as “majority” is defined in Section 2(a)(42) of the
1940 Act), or (B) the vote of the Board of Trustees; or (ii) by the Adviser upon
not less than 120 days’ prior written notice to the Company. This Agreement
shall automatically terminate in the event of its “assignment” (as such term is
defined for purposes of construing Section 15(a)(4) of the 1940 Act). The
provisions of Sections 8 and 9 shall remain in full force and effect, and the
Adviser shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed to it under Section 3 through the date of termination or expiration
and Sections 8 and 9 shall continue in force and effect and apply to the Adviser
and its representatives as and to the extent applicable.

 



11 

 

 

(c)          Payments to Adviser Upon Termination.

 

(i)After the termination of this Agreement, the Adviser shall not be entitled to
compensation for further services provided hereunder except that it shall be
entitled to receive from the Company within 30 days after the effective date of
such termination all unpaid reimbursements and all earned but unpaid fees
payable to the Adviser prior to termination of this Agreement, including any
deferred fees.

 

(ii)In the event of a termination by the Adviser pursuant to Section 10(b)(ii),
above, the Adviser shall pay all direct expenses incurred as a direct result of
its withdrawal up to but not exceeding $250,000.

 

(iii)Duties of Adviser Upon Termination. The Adviser shall promptly upon
termination:

 

(a)deliver to the Board of Trustees a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Trustees;

 

(b)deliver to the Board of Trustees all assets and documents of the Company then
in custody of the Adviser; and

 

(c)cooperate with the Company to provide an orderly transition of services.

 

The following provision in this Section 10 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.

 

(d)             Other Matters. Upon termination of the Adviser, the Company may
terminate the Adviser’s interest in the Company’s revenues, expenses, income,
losses, distributions and capital by payment of an amount equal to the then
present fair market value of the terminated Adviser’s interest, determined by
agreement of the terminated Adviser, any Sub-Adviser and the Company. If the
Company, any Sub-Adviser and the Adviser cannot agree upon such amount, then
such amount will be determined in accordance with the then current rules of the
American Arbitration Association. The expenses of such arbitration shall be
borne equally by the terminated Adviser and the Company. The Company shall also
pay to the Adviser any remaining unreimbursed Reimbursable O & O Expenses to the
extent that such Reimbursable O & O Expenses, together with all past
Organization and Offering Expenses for which the Adviser has received
reimbursement, do not exceed 1.5% of the Offering Proceeds. The method of
payment to the terminated Adviser shall be fair and shall protect the solvency
and liquidity of the Company.

 



12 

 

 

11.Proxy Voting.

 

The Adviser will exercise voting rights on any assets held in the portfolio
securities of portfolio companies. The Adviser is obligated to furnish to the
Company, in a timely manner, a record of all proxies voted in such form and
format that complies with applicable federal statutes and regulations.

 

12.Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at the address listed
below or at such other address for a party as shall be specified in a notice
given in accordance with this Section 12.

 

13.Amendments.

 

This Agreement may be amended by mutual written consent of the parties; provided
that the consent of the Company is required to be obtained in conformity with
the requirements of the 1940 Act.

 

14.Severability.

 

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

15.Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

 

16.Governing Law.

 

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto and the provisions of Sections 8 and 9, this Agreement shall be
construed in accordance with the laws of the State of New York, without giving
effect to any conflicts of laws principles thereof. For so long as the Company
is regulated as a BDC under the 1940 Act, this Agreement shall also be construed
in accordance with the applicable provisions of the 1940 Act and the Advisers
Act. In such case, to the extent the applicable laws of the State of New York or
any of the provisions herein conflict with the provisions of the 1940 Act or the
Advisers Act, the 1940 Act and the Advisers Act shall control.

 

17.Third Party Beneficiaries.

 

Except for any Sub-Adviser (with respect to Sections 6, 8 and 10(d)) and any
Indemnified Party, such Sub-Adviser and the Indemnified Parties each being an
intended beneficiary of this Agreement, this Agreement is for the sole benefit
of the parties hereto and their permitted assigns and nothing herein express or
implied shall give or be construed to give to any person, other than the parties
hereto and such assigns, any legal or equitable rights hereunder.

 



13 

 

 

18.Entire Agreement.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

19.Survival.

 

The provisions of Sections 2(c), 2(d), 8, 9, 10, 16, 17 and this Section 19
shall survive termination of this Agreement.

 

20.Insurance.

 

The Company shall acquire and maintain a directors and officers liability
insurance policy or similar insurance policy, which may name the Adviser and any
Sub-Adviser each as an additional insured party (each an “Additional Insured
Party” and collectively, the “Additional Insured Parties”). Such insurance
policy shall include reasonable coverage from a reputable insurer. The Company
shall make all premium payments required to maintain such policy in full force
and effect; provided, however, each Additional Insured Party, if any, shall pay
to the Company, in advance of the due date of such premium, its allocated share
of the premium. Irrespective of whether the Adviser and any Sub-Adviser is a
named Additional Insured Party on such policy, the Company shall provide the
Adviser and any Sub-Adviser with written notice upon receipt of any notice of:
(a) any default under such policy; (b) any pending or threatened termination,
cancellation or non-renewal of such policy or (c) any coverage limitation or
reduction with respect to such policy. The foregoing provisions of this Section
20 notwithstanding, the Company shall not be required to acquire or maintain any
insurance policy to the extent that the same is not available upon commercially
reasonable pricing terms or at all, as determined in good faith by the required
majority (as defined in Section 57(o) of the 1940 Act) of the Board of Trustees.

 

21.Brand Usage.

 

The Adviser conducts its investment advisory business under, and owns all rights
to, the trademark “FS/KKR Advisor” and the “FS/KKR Advisor” design
(collectively, the “Brand”). In connection with the Company’s (a) public
filings; (b) requests for information from state and federal regulators; (c)
offering materials and advertising materials; and (d) investor communications,
the Company may state in such materials that investment advisory services are
being provided by the Adviser to the Company under the terms of this Agreement.
The Adviser hereby grants a non-exclusive, non-transferable, non-sublicensable
and royalty-free license (the “License”) to the Company for the use of the Brand
solely as permitted in the foregoing sentence. Prior to using the Brand in any
manner, the Company shall submit all proposed uses to the Adviser for prior
written approval solely to the extent the Company’s use of the Brand or any
combination or derivation thereof has materially changed from the Company’s use
of the Brand previously approved by the Adviser. The Adviser reserves the right
to terminate the License immediately upon written notice for any reason,
including if the usage is not in compliance with its standards and policies.
Notwithstanding the foregoing, the term of the License granted under this
Section 21 shall be for the term of this Agreement only, including renewals and
extensions, and the right to use the Brand as provided herein shall terminate
immediately upon the termination of this Agreement. The Company agrees that the
Adviser is the sole owner of the Brand, and any and all goodwill in the Brand
arising from the Company’s use shall inure solely to the benefit of the Adviser.
Without limiting the foregoing, the License shall have no effect on the
Company’s ownership rights of the works within which the Brand shall be used.

 

[Remainder of Page Intentionally Blank]

 

14 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 



  CORPORATE CAPITAL TRUST II   a Delaware statutory trust
555 California Street, 50th Floor
San Francisco, California 94104         By: /s/ Todd C. Builione   Name:  Todd
C. Builione   Title:    President               FS/KKR ADVISOR, LLC   a Delaware
limited liability company
201 Rouse Boulevard
Philadelphia, Pennsylvania 19112         By: /s/ Todd C. Builione   Name:  Todd
C. Builione   Title:    President



 



[Signature Page to Investment Advisory Agreement] 

 



 

